Petitioners, appellees here, were indicated by the grand jury for murder in the first degree. This charge being prima facie not bailable, petition for habeas corpus was made to the judge of the Second judicial circuit, and from an order granting petitioners bail the state, through its solicitor, appeals, under the provision of Code 1907, § 6245.
That the state has a right of appeal from an order on habeas corpus in a case of this character is settled. Section 6245, Code 1907; State v. Davis, 156 Ala. 181, 47 So. 182; State v. Lowery et al., 143 Ala. 48, 39 So. 309.
The only question presented on this appeal is whether the decision and finding of the judge who heard the petition and entered the order is contrary to the great weight and preponderance of the evidence. We, of course, shall pretermit a discussion of the evidence for obvious reasons, and in reviewing the finding of the primary tribunal, the conclusion of the judge below on the facts, will have regard to the weight which should be accorded by the revising court to the finding of the trial judge, for the reason that the witnesses appeared before him in person, thus affording him the opportunity of seeing and hearing them and of observing their deportment and demeanor on the stand; and the rule is that, unless it appears that his conclusion on the facts is contrary to the great weight or preponderance of the evidence, such conclusion will not be disturbed. From a careful examination of the evidence here, we are not prepared to say that the conclusion reached by the judge below was erroneous, under the rule stated.
It follows therefore that the order admitting petitioners to bail is affirmed.
Affirmed. *Page 76